Citation Nr: 0511686	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-09 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for chronic low back pain.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected 
disability(ies).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Montgomery, Alabama.  In that decision, the 
RO denied entitlement to TDIU, an increased rating in excess 
of 20 percent for residuals of a fracture of the left femur 
with healed osteomyelitis and limitation of motion of the 
left knee (left leg disability), and service connection for a 
left hip disorder as secondary to the veteran's service-
connected left leg disability; and granted service connection 
for residual chronic low back pain as secondary to the 
veteran's service-connected left leg disability and assigned 
an initial 10 percent disability rating, effective from June 
29, 2001.  

The Board observes that, in a July 2001 VA Form 21-4138, the 
veteran withdrew his claim for a nonservice-connected 
pension.

In March 2003, the Board remanded the case for additional 
development.  In that remand, the Board also noted that, in 
an April 2003 VA Form 9, the veteran filed untimely notices 
of disagreement (NODs) with the March 2002 denials of his 
claims for an increased rating in excess of 20 percent for 
his left leg disability and for service connection for a left 
hip disorder as secondary to that disability.  In a letter to 
the veteran dated April 10, 2003, the RO notified the veteran 
that his NODs were untimely and that it was accepting his VA 
9 Form as a reopened claim as to both issues.  In a March 
2005 rating decision, VA confirmed the 20 percent rating for 
the veteran's left leg disability and determined that no new 
and material evidence had been submitted to reopen the 
veteran's previously denied claim for service connection for 
a left hip disorder.

The case is now before the Board for further appellate 
consideration.  An additional statement was received from the 
veteran in March 2005, after the case had been certified to 
the Board by the agency of original jurisdiction (AOJ).  Such 
evidence has not first been considered by the AOJ.  Under 
38 C.F.R. § 20.1304 (2004), pertinent evidence received by 
the Board usually requires a return of the case to the AOJ 
for review, consideration, and preparation of a supplemental 
statement of the case (SSOC) prior to a Board decision unless 
there has been a waiver of such referral.  Since the veteran 
basically reiterates contentions made at his December 2004 VA 
examination, it does not preclude a decision by the Board at 
this time.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  Prior to December 9, 2004, the veteran's service-
connected back disability was manifested by no more than 
subjective complaints of pain, X-ray evidence of arthritis, 
and slight limitation of motion with forward flexion to 70 
degrees, extension to 18 degrees, lateral flexion and 
rotation to 20 degrees, both left and right, for a combined 
range of motion for the thoracolumbar spine of 168 degrees.  

3.  From December 9, 2004, the veteran's service-connected 
back disability was manifested by no more than subjective 
complaints of pain; X-ray evidence of mild degenerative joint 
disease; slight tenderness over the lumbosacral spine; 
lateral movement of the thoracolumbar spine of about 20 to 25 
degrees; inability to extend backwards (zero degrees of 
extension); but, sitting on a chair, the veteran could bend 
down and put on his socks (or about 45 degrees of forward 
flexion), for an estimated combined range of motion for the 
thoracolumbar spine of 125 to 140 degrees; and functional 
loss limited by pain, fatigue and weakness secondary to 
repetitive use and flare-ups was estimated as moderate, 50 
percent.

4.  The veteran's service-connected disabilities are 
residuals of a left femur fracture with healed osteomyelitis 
and limitation of motion of the left knee, rated as 20 
percent disabling, and chronic low back pain, rated as 20 
percent disabling; for a combined disability rating of 40 
percent.

5.  The veteran has a high school education and attended 
college for one year, with additional training in electronics 
and accounting; he mostly worked as a laborer and last worked 
as a truck driver assistant in 1990.

6.  There is no competent medical evidence that the veteran's 
service-connected disabilities preclude him from obtaining 
and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for chronic low back pain prior to December 9, 2004 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 
(2002); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Code 5237 
(2004).

2.  The criteria for an initial rating of 20 percent for 
chronic low back pain after December 8, 2004 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.10, 4.71a, Diagnostic Code 5237 (2004).

3.  The criteria for TDIU due to a service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which was effective August 29, 2001.  VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

With regard to compliance with the March 2003 remand 
instructions, the Board notes that the RO was instructed to 
ask the veteran to identify health care providers and to 
furnish him with appropriate release of information forms in 
order to obtain all VA and non-VA medical records and 
associate recent treatment records with the claims file.  
Even though the remand instructions asked that treatment 
records from the Pittsburgh VA Medical Center (VAMC) be 
obtained, in a May 2004 statement, the veteran indicated that 
he had been treated at the Pittsburgh VAMC more than 20 years 
ago and the doctor only told him to take Motrin for pain, and 
thus these records were not sought since they are not 
relevant to the veteran's current level of disability, which 
is in issue here.  In compliance with the remand, outpatient 
and hospital records from the Central Alabama VA Medical 
System have been associated with the record.  In VCAA letters 
dated in October 2001 and April 2004, the RO met the 
notification requirements of the VCAA.  In November 2001, 
October 2003, and December 2004, the veteran was afforded VA 
medical examinations to determine the severity of his 
service-connected disabilities and whether they render him 
unemployable.  The December 2004 examiner reviewed the claims 
file, provided range of motion measurements for the left leg 
and spine and discussed the DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995), criteria as delineated in the remand 
instructions and the veteran's employability.  In February 
2005, VA readjudicated the issues on appeal, issuing a 
supplemental statement of the case (SSOC) in March 2005.  In 
a March 2005 rating decision, VA confirmed the 20 percent 
rating for the veteran's left leg disability and determined 
that no new and material evidence had been submitted to 
reopen a previously denied claim for service connection for a 
left hip disorder and informed the veteran of his appellate 
rights.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's March 2003 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).

Initially, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to increased rating claims such as the one 
presented here, where VCAA notice has already been provided.  
See VAOPGCPREC 8-2003 (holding that "[i]f, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue").  Here, the present claim is governed by 
VAOPGCPREC 8-2003.  Even so the appellant is not prejudiced 
by the Board's consideration of his increased rating and TDIU 
claims as VA has already met all notice and duty to assist 
obligations to him under the VCAA.  

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
The appellant was afforded the opportunity to provide lay or 
medical evidence, which might support the issues addressed in 
this decision.  In October 2001 and/or April 2004 letters, VA 
asked the appellant to sign release of information forms 
and/or submit any additional medical evidence or lay evidence 
to support his claims.  Available VA treatment records have 
been associated with the claims file.  In variously dated 
letters, a May 2003 statement of the case (SOC) and in a 
February 2005 SSOC, VA informed the appellant of what was 
needed to establish entitlement to a higher rating and a TDIU 
and he was given additional chances to supply any pertinent 
information.  Moreover, the veteran was examined in 2001, 
2003, and 2004.  Thus, the Board finds that VA has obtained, 
or made reasonable efforts to obtain, all medical evidence, 
which might be relevant to his claims.  Accordingly, the 
Board finds that no further assistance to the appellant in 
acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002).  Under these circumstances, 
the Board finds that the service and VA medical records, VA 
examination reports, a Board remand, rating actions, and lay 
statements, are adequate for determining whether the criteria 
for a higher rating for low back pain and for establishment 
of a TDIU have been met.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In 
this case, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  See VAOPGCPREC 7-2004.  

In the present case, a substantially complete application was 
received in June 2001.  In a March 2002 rating decision, the 
RO, in pertinent part, granted service connection for chronic 
low back pain, assigning an initial 10 percent rating; denied 
a disability rating in excess of 20 percent for the veteran's 
left leg disability; and denied entitlement to a TDIU.  
Later, in a March 2005 rating decision, VA confirmed the 20 
percent rating for the veteran's left leg disability and 
determined that no new and material evidence had been 
submitted to reopen a previously denied claim for service 
connection for a left hip disorder.  In VCAA letters dated in 
October 2001 and April 2004, SOC, and SSOC, VA provided 
notice of the provisions of the VCAA and more fully advised 
the appellant regarding what information and evidence must be 
submitted by the claimant, what information and evidence had, 
or would be, obtained by VA, and the need for the claimant to 
let VA know of any evidence or information that would support 
his claims.  In these VCAA letters, VA also indicated that it 
would assist the veteran in getting evidence.  In the SOC and 
SSOC, VA gave notice to the appellant regarding what 
information and evidence had been submitted and considered.  
In various letters, the SOC, SSOCs, and their cover letters, 
VA also informed the appellant of what information and 
evidence needed to substantiate his claims and what 
information he needed to submit and what VA would do.  In a 
March 2005 cover letter accompanying a February 2005 SSOC, 
the RO gave the appellant an additional 60 days to submit 
additional evidence.  The veteran did not respond

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, in variously-dated letters to the appellant, 
rating actions, the SOC, and subsequent SSOC, the VA informed 
him of what information he needed to a establish entitlement 
to a TDIU and a higher rating for his service-connected low 
back disability, that he should send in information 
describing additional evidence or the evidence itself.  While 
the notice VA provided to the appellant in April 2004 and 
March 2005 was not given prior to the initial AOJ 
adjudication of the claims, the notice was provided by VA 
prior to the transfer of the appellant's case to the Board 
after remand and the content of the notice and various duty 
to assist letters, along with the SOC and SSOC, generally 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Moreover, in 
light of the above, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By various informational 
letters, rating actions, a Board remand, the SOC and 
subsequent SSOC, VA satisfied the fourth element of the 
notice requirements.  The February 2005 SSOC provided the 
regulations implementing the provisions of the VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

Analysis

Low Back Pain

The veteran contends that the disability rating assigned for 
his chronic low back pain should be increased to reflect more 
accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Because the present appeal arises from an initial 
rating decision, which established service connection and 
assigned an initial disability rating, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
criteria which provide a rating on the basis of loss of range 
of motion require consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional disability caused by functional losses, 
such as pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  

Where the particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27 (2004); see also Lendenmann v. Principi, 3. 
Vet. App. 345 (1992).

The veteran's low back disorder has been rated as analogous 
to lumbosacral strain at 10 percent disabling, under 38 
C.F.R. § 4.71a, Diagnostic Code 5295 through September 25, 
2003 and under 38 C.F.R. § 4.71a, Diagnostic Code 5237 
thereafter.  Diagnostic Code 5295 provides that when there is 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent rating, the 
maximum under the rating criteria for this diagnostic code, 
is warranted.  A 20 percent rating is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; and a 10 percent rating is given for 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  Before September 25, 2003, the Rating 
Schedule, included criteria for rating limitation of motion 
of the lumbar spine under Diagnostic Code 5292.  The criteria 
warranted a 10 percent rating if slight, a 20 percent 
evaluation if moderate, and a maximum 40 percent evaluation 
if severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

Under the revised spine rating criteria effective September 
26, 2003, Diagnostic Code 5237 for lumbosacral strain is 
rated as follows.  With or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease: unfavorable ankylosis of the entire spine warrants 
a maximum 100 percent rating; while unfavorable ankylosis of 
the entire thoracolumbar spine is given a 50 percent rating.  
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height is given a 10 
percent rating.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5237).

Prior to VA examination on December 9, 2004, the veteran's 
the veteran's service-connected back disability was 
manifested by subjective complaints of pain.  There was X-ray 
evidence of arthritis.  On VA examination, in November 2001, 
the veteran had slight limitation of motion with forward 
flexion to 70 degrees, extension to 18 degrees, lateral 
flexion and rotation to 20 degrees, both left and right, for 
a combined range of motion for the thoracolumbar spine of 
168 degrees.  There was no evidence of moderate limitation 
of motion, muscle spasm on extreme forward bending, or loss 
of lateral spine motion, unilateral, in standing position.  

Given the evidence described above, and with consideration of 
38 C.F.R. §§ 4.40 and 4.45, the Board concludes that there is 
no basis under Diagnostic Code 5292 or 5295 for awarding an 
evaluation in excess of 10 percent prior to December 9, 2004.  
As the preponderance of the evidence is against the claim for 
an initial rating in excess of 10 percent prior to December 
9, 2004, the benefit-of-the-doubt doctrine does not apply; 
therefore, the claim for a higher evaluation must be denied. 

However, at a VA examination performed on December 9, 2004, 
the veteran complained of pain.  X-rays had revealed mild 
degenerative joint disease of the lumbosacral spine.  He 
denied any history of lumbar radiculopathy symptoms from the 
back or weakness of the extremities.  The veteran had not 
been seeing any specialists for his back problems.  On 
examination, slight tenderness was noted over the lumbosacral 
spine.  No muscle spasms, ankylosis, or fixed deformities 
were noted.  The examiner stated that the veteran was very 
obese and heavy and was unable to bear weight on the left 
lower extremity or do range of motion studies.  But the 
examiner noted that the veteran was able to dress and undress 
himself at his own pace without any assistance, breathing 
very heavily because of his obesity with this minor 
exertional activity.  He was also able to sit on a chair, 
bend down and put on his socks (equivalent to about 45 
degrees of forward flexion), lift his foot up and put on his 
Velcro shoes, and put on his pants while sitting on the 
chair.  He was unable to extend backwards (zero degrees of 
extension).  Lateral movement of the thoracolumbar spine was 
measured at about 20 to 25 degrees.  In light of the above, 
the veteran had an estimated combined range of motion for the 
thoracolumbar spine from 125 to 140 degrees.  The December 
2004 examiner opined that functional loss due to pain in the 
back was mild, 25 percent, and that joint function was 
additionally limited by pain, fatigue and weakness secondary 
to repetitive use and flare-ups and functional loss at such 
times was estimated as moderate, 50 percent.  There was, 
however, no showing of forward flexion of the thoracolumbar 
spine of 30 degrees or less; or ankylosis of the entire 
thoracolumbar spine to warrant a 40 percent rating.  There 
also was no evidence of severe limitation of motion or 
lumbosacral strain due to his low back disability to warrant 
a 40 percent rating under the former rating criteria.  
Resolving all doubt in the veteran's favor, the Board 
concludes that a 20 percent rating, and no more, is 
warranted for the veteran's low back disability after 
December 8, 2004. 

Thus, there are no post-service treatment records to show 
that the veteran's low back disability reached the degree of 
intensity required for a 40 percent rating under any 
appropriate diagnostic code under the spinal rating criteria 
in effect prior to or after September 26, 2003.  38 C.F.R. 
§ 4.71a (2002, 2004).

In summary, the Board concludes that the preponderance of the 
evidence is against a rating in excess of 10 percent prior to 
December 9, 2004, and in excess of 20 percent thereafter, for 
the veteran's low back disability.  There is no evidence that 
the veteran's low back disability has been more severe any 
time during the period of this initial evaluation to warrant 
a 40 percent rating.  Fenderson, 12 Vet. App. 119.  Thus, the 
Board finds that an initial rating of 10 percent for the 
veteran's low back disability prior to December 9, 2004, and 
a 20 percent rating thereafter, is warranted.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

.  
In reaching this decision the Board considered the issue of 
whether the veteran's service-connected low back disability 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2003); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization or incapacitating episodes, due solely to the 
veteran's service-connected low back disability, as to render 
impractical the application of the regular schedular 
standards.  The Board notes that the veteran has not sought 
treatment, and is not being treated, for low back pain.  Most 
of his low back pain has been tied to the veteran's obesity.  
The regular schedular standards and the ratings previously 
and currently assigned, adequately compensate the veteran for 
any adverse impact caused by his service-connected low back 
disability.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.

B. TDIU

The veteran alleges that he is unable to work because of his 
service-connected left leg disability and seeks a TDIU due to 
that disability.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

The Board finds no basis to award the veteran a TDIU.  
Service connection is presently in effect for residuals of a 
left femur fracture with healed osteomyelitis and limitation 
of motion of the left knee, rated as 20 percent disabling, 
and chronic low back pain, rated as 20 percent; for a 
combined disability rating of 40 percent.  The veteran's 
combined 40 percent disability rating does not meet 
percentage requirements set forth in 38 C.F.R. § 4.16(a).  
Moreover, the Board finds that the veteran's left leg 
disability alone, or together with his low back pain, is not 
of such severity as to preclude him from engaging in all 
types of substantially gainful employment consistent with his 
education and occupational background.  See 38 C.F.R. 
§§ 3.340. 3.341, 4.16(b).

The veteran had at least one year of college and additional 
training in electronics and accounting.  Based on VA 
examination reports, various statements, and the veteran's 
June 2001 VA Form 21-8940, he last worked as a truck driver 
assistant in 1990 and he has not applied for disability from 
the Social Security Administration.  At a November 2001 VA 
examination, the veteran reported that because of his left 
leg disability he has not been able to have a steady job for 
the past 20 years; that he does not work; and that his main 
occupation was as a laborer.  He complained of occasional 
flare-up of his left side three to four times a week, lasting 
two to three hours, which is precipitated when he does any 
activity or type of work.  The only alleviating factor is 
booze or alcohol.  After an examination, the November 2001 VA 
examiner opined that the degenerative joint disease of the 
left knee was unrelated to the veteran's service-connected 
residuals of a fracture to the left femur or the shortening 
of the left lower extremity and that the veteran's mild 
degenerative joint disease of the spine at L5-S1 is partially 
related to the leg length discrepancy, but is significantly 
due to his morbid obesity.  

Similarly, at an October 2003 examination, the veteran 
reported using a cane for walking, that his left leg pain was 
7 on a scale of 1 to 10, and that he felt like his left lower 
extremity was unstable.  When he has a once-a-month flare-up 
of pain to his left thigh his pain increases to a 10.  
Alleviating factors included self-treatment with NyQuil or 
alcohol and rest for pain.  The October 2003 VA examiner's 
impression was previous femoral fracture, status post 
multiple surgeries with leg length discrepancy, moderate to 
severe impairment secondary to pain.  

At a December 2004 VA examination, the veteran reported that, 
after discharge from service, he was uneducated and did "any 
job that he could get."  Most of the time he did "labor 
type work."  The veteran stated that he had been unemployed 
for 20 years and that he has a phobia about, and does not 
like, elevators, indicating that although he took the 
elevator up to the fourth floor he would use the stairs to 
walk down.  The veteran could not describe any flare-ups or 
any other details of his left femur or lower back problems.  
He described pain in the thigh and in the knee with a history 
of some swelling and stiffness in the left knee, but denied 
any instability or locking.  Precipitating factors were 
prolonged standing and walking.  The veteran usually takes 
Tylenol Cold and Flu or drank alcohol when it hurts, at times 
heavily.  He has been using a cane off and on for the last 
ten years.  The veteran described some numbness over and 
around the area of the left thigh scar, but otherwise he 
denied any history of lumbar radiculopathy symptoms from the 
back or weakness of the extremities.  He does not use a knee 
brace and has not been seeing any specialists for his left 
femur, left knee, or back problems.  The veteran reported low 
back pain and stiffness but could not describe any 
precipitating or alleviating factors except taking over-the-
counter Tylenol for the back pain.  He denied any history of 
incapacitating episodes of the back in the last 12 months.  
On physical examination, the veteran was in no acute distress 
and was noted to be a very obese person, carrying 328 pounds 
on his 73-inch frame.  He walked with a limp favoring the 
left lower extremity with a cane held in his right hand.  
Except for a nontender, 7-inch long deep scar in the lateral 
aspect of the left thigh, there were no other deformities, 
angulation, radiculopathy symptoms, or any discharge noted in 
the left lower extremity.  A September 2004 X-ray of the left 
femur revealed deformity of the mid-femoral shaft, apparently 
due to an old healed fracture and chronic osteomyelitis 
without any signs of acute osteomyelitis superimposed or seen 
currently.  The December 2004 VA examiner stated that 
functional loss due to pain in the left femur and knee was 
mild to moderate , 25 to 50 percent.  Function was 
additionally limited by pain, fatigue and weakness secondary 
to repetitive use and flare-ups and at such times, functional 
loss is estimated as moderate to moderately severe, 50 to 70 
percent.  After noting that the veteran has mild degenerative 
joint disease of the lumbosacral spine, the December 2004 VA 
examiner opined that functional loss due to pain in the back 
was mild, 25 percent, and that joint function was 
additionally limited by pain, fatigue and weakness secondary 
to repetitive use and flare-ups and functional loss at such 
times is estimated as moderate, 50 percent.    

The preponderance of the evidence fails to show that the 
veteran's left leg disability either alone, or together with 
his service-connected low back pain, renders him 
unemployable.  Evidence reveals that the veteran has not been 
receiving regular treatment of any kind for either service-
connected disability since 1999.  Moreover, the veteran 
indicates that he sometimes uses over-the-counter medications 
for pain but his preferred method of treatment is drinking 
alcohol heavily at times.  There is no medical opinion that 
the veteran's service-connected left knee disability by 
itself, or in conjunction with his low back pain, has 
interfered with his employability to such a degree that he is 
unable to secure and follow a substantially gainful 
occupation.  In other words, the veteran's service-connected 
disabilities do not render him unemployable.  While the 
veteran's service-connected left femur disability may result 
in some degree of industrial impairment, the preponderance of 
the evidence is against a finding that it alone or with his 
low back pain renders him unable to obtain or retain 
substantially gainful employment.  Significantly, there is no 
medical opinion of record that the veteran's service-
connected disabilities have interfered with his employability 
to such a degree that he is unable to secure and follow a 
substantially gainful occupation.  The veteran has not 
applied for Social Security disability and stated that he 
quit his last job because it was just part-time seasonal 
work, claiming that he had tried for years to obtain 
employment but was not hired on account of his leg and that 
he just gave up trying to find work.  In view of the various 
VA examination findings, the fact that the veteran has not 
sought treatment for either of his service-connected 
disabilities since 1999, and the fact that his obesity 
appears to be the most significant contributor to the 
veteran's low back pain, the Board is not persuaded that the 
veteran is incapable of performing substantially gainful 
employment, due solely to his service-connected left femur 
and low back disabilities.  Accordingly, while the veteran's 
service-connected disabilities may limit him from some 
particular jobs, the evidence fails to show that they alone, 
or together, would prevent all forms of substantially gainful 
employment for which the veteran would be otherwise qualified 
by reason of his education and work experience.  

The Board has considered the applicability of the benefit-of-
the- doubt doctrine under 38 U.S.C.A. § 5107(b) (West 2002) 
in connection with the veteran's claim for a TDIU; however, 
as the preponderance of the evidence is against the claim, 
that doctrine does not apply.  See Gilbert, 1 Vet. App. at 
55-56.  As a result, the Board finds that the criteria for a 
TDIU are not met, and the appeal is denied.

The only remaining evidence the appellant has submitted that 
supports his claims are his own statements, along with others 
made by his representative.  They, as laypersons, with no 
apparent medical expertise or training, are not competent to 
comment on the presence, or level of functional impairment, 
of a medical disorder.  Rather, medical evidence is needed to 
that effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  Thus, their statements do not establish the required 
evidence needed.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).


ORDER

An initial rating in excess of 10 percent for residual 
chronic low back pain prior to December 9, 2004, is denied.

An initial 20 percent rating for residual chronic low back 
pain after December 8, 2004, is granted, subject to the rules 
and regulations governing the payment of VA monetary 
benefits.

A TDIU due to service-connected disabilities is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


